Citation Nr: 1219562	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased disability evaluation for bilateral spontaneous pneumothorax.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a total rating based on individual unemployability due to service-connected disability [TDIU] claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on August 15, 2008.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to this hearing, and further fails to show any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In March 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an evaluation in excess of 30 percent for bilateral spontaneous pneumothorax for the period since the last final Board decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral spontaneous pneumothorax, evaluated as 30 percent disabling, effective December 9, 2004. 

2.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal in that the TDIU claim was not addressed separately from the increased evaluation claim until the March 2011 Board decision and remand.  However, additional notice was later issued in a March 2011 communication that supplemented the earlier notice letters by explaining the requirements for a TDIU claim.  The claim was thereafter readjudicated in an April 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).   Moreover, to the extent that Dingess notice is lacking in this case, such does not prejudice the Veteran here.  Indeed, the instant decision denies the TDIU claim and thus no effective date for such will be assigned. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2011 remand, VA sent the Veteran a formal application for TDIU and notice of the requirements for TDIU in a March 2011 letter.  VA provided the Veteran with a medical examination in May 2011.  This examination contained an opinion as to the Veteran's employability in light of his service connected disability and the medical findings that formed the basis for that decision.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran filed a claim for an increased evaluation for his service-connected bilateral spontaneous pneumothorax in December 2004.  As previously explained in the March 2011 Board remand, a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Throughout the pendency of the underlying increased rating claim, the Veteran has argued that his disability renders him unable to work.  As such, the December 2004 claim is determined to encompass a TDIU claim.

The Board notes that the Veteran's representative, in a May 2012 Informal Hearing Presentation (IHP), has argued that the claim for an increased evaluation for bilateral spontaneous pneumothorax remains viable under AB v. Brown, 6 Vet. App. 35 (1993) because the Board's March 2011 grant only increased that disability evaluation to 30 percent.  The Board disagrees with that assertion.  In the claim at issue in AB, a RO rating decision increased the disability evaluation to less than a total evaluation and erroneously noted that such represented a total grant of benefits sought on appeal, thereby limiting that veterans appeal to a specific rating percentage without his clearly expressed intent to do so.  Id.  Thus, AB instructs the Board to continue to consider perfected appeals for increased ratings even when the Agency of Original Jurisdiction (AOJ) has granted an increase for any amount less that a total disability evaluation.  By contrast, the current case involves a claim that was finally decided by the Board itself; therefore AB does not apply.  Instead, the Board applies 38 C.F.R. § 20.1100 and finds that the March 2011 Board decision regarding the disability rating is final.  The May 2012 IHP is therefore deemed a new claim for an increased rating and is referred back to the AOJ.  Therefore, only the question of entitlement to TDIU remains before the Board.

The Board will now address the issue of entitlement to TDIU.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran here is currently service-connected for bilateral spontaneous pneumothorax, evaluated as 30 percent disabling, effective December 9, 2004, the date of the underlying increased rating claim.  Prior to that time it was rated as noncompensably (0 percent) disabling.  This is his only service connected disability; therefore his total combined rating for service-connected disabilities is 30 percent.  Thus, the Veteran has not met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age or non-service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The evidence of record shows that the Veteran is not currently working.  The exact date on which he stopped working is unclear.  In his Social Security Administration (SSA) records dated in November 2006, the Veteran stated that he stopped working in March 2002.  At the time of his February 2005 VA respiratory examination, he reported being out of work for four months.  Regardless, these statements all predate the December 2004 claim.  Later VA treatment records indicate that the Veteran was a school bus driver from August 2008 to March 2011.  See April 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940); February 2009 - April 2009 VA outpatient treatment records.  The Board notes that the Veteran earned $11,170 as a school bus driver in 2010.  He is under 65 years of age.  Thus, his earnings were just below the federal poverty threshold for one person in 2010.  See U.S. Census Bureau, Poverty Thresholds for 2010 by Size of Family and Number of Related Children Under 18 Years, http://www.census.gov/hhes/www/poverty/data/threshld/index.html (last visited May 31, 2012).  As the remuneration for this position is below the poverty line, his work as a school bus driver is not sufficient to be considered substantially gainful employment and instead is deemed marginal employment.  See 38 C.F.R. § 4.16(a).  Thus, the Board finds that the Veteran was not substantially gainfully employed at any time during the appeal period.

The Board acknowledges that the Veteran is in receipt of Social Security Administration (SSA) disability benefits based on a January 2007 SSA decision that found him disabled as of February 15, 2005due to pleurisy and emphysema.  However, that decision is not dispositive for VA purposes.  Moreover, the September 2009 VA examiner expressly found that the Veteran's pleurisy and emphysema were not related to his pneumothoraces in service.  The disabilities on which the SSA decision relies for a finding of unemployability have not been service connected.  Therefore, to the extent that their respective pulmonary symptoms can be separated, a finding of unemployability with regard to these issues is not tantamount to a finding of unemployability due to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (requiring medical evidence to differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability).  Thus, the SSA award is insufficient to show that the Veteran is unemployable due to his service connected disability.

The medical evidence of record does not contain an opinion stating that the Veteran is unemployable due to his bilateral spontaneous pneumothorax.  While noting the Veteran's report of being unemployed, the February 2005 VA respiratory examination did not contain a medical opinion regarding employability.  The September 2009 VA examiner opined that the Veteran's service connected disability had no impact on his employability.  As noted in the March 2011 Board remand, that examiner did not provide a rationale for this conclusion.  Ultimately, the May 2011 found that, "[b]ased on history, physical examination, radiologic findings, and PFTs, the veteran is capable of sedentary but not physical employment."

The evidence, as detailed above, does not suggest that the Veteran's service connected bilateral spontaneous pneumothorax has rendered him unemployable.  Rather, the most probative evidence on this question is the May 2011 VA examiner's opinion, offered after a review of the record and a physical evaluation of the Veteran.  Moreover, no other medical evidence of record refutes the examiner's opinion.  While the Veteran asserts that he is unemployable due to his service-connected disability, such contention, standing alone does not warrant extraschedular referral.  Indeed, to find otherwise would require such referral in essentially every case.  

Thus, for the above reasons, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  Accordingly, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A total disability rating based on individual unemployability (TDIU) due to service connected disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


